Citation Nr: 1412954	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of cold injury of the left foot.  

2.  Entitlement to an evaluation in excess of 20 percent for residuals of cold injury of the right foot.

3.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee.  

4.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June August 1988 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) from November 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The the issue of entitlement to service connection for bilateral Achilles tendonitis, to include as secondary to residuals of cold injury to the feet, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2010 communication from Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of his knees in February 2010.  In a December 2013 Appellate Brief, the Veteran's representative asserted that the Veteran's knee conditions have worsened, noting that since the examination the Veteran had been prescribed bilateral knee braces and given injections to the knees at VA facilities.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the representatives assertion and the VA records indicate possible worsening of the service-connected disability, he should be afforded a new VA examination to address the severity of chondromalacia of the left and right knees.

In a prior statement, the Veteran's representative also asserted that the February 2010 VA examination report was inadequate in that it did not adequately address the DeLuca factors.  The United States Court of Appeals for Veteran's Claims (Court) has held that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon remand, a new VA examination should address these factors.  

The Veteran was afforded a cold injury examination in March 2007.  In the aforementioned Appellate Brief, the Veteran's representative asserts that the Veteran's residuals of cold injury to the left and right feet have worsened in severity since the Veteran's last VA examination. 

A review of the file shows that the Veteran apparently refused to have a cold injury examination in June 2008, during which he was evaluated for a heart condition not the subject of this appeal.  An addendum to the June 2008 VA heart examination report notes that the Veteran did "not want cold injury evaluation."  However, the addendum notes that the claims file had been reviewed and that the Veteran complained of burning, numbness and a pain sensation in his feet.  

An August 2008 addendum to the June 2008 addendum contains a medical opinion that the Veteran then had only mild sensory loss as a residual of cold injury.  Upon remand, the Veteran should be afforded a VA examination, per the representative's request.  

Also, the Board notes that the Veteran receives fairly regular VA medical treatment, particularly for his knees.  A review of the claims file, to include the Virtual VA paperless claims system, shows that the most recent VA records associated therewith are dated December 17, 2012.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately December 17, 2012.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the extent and severity of his service-connected chondromalacia of the left and right knees.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether each service-connected disability has manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The Veteran should be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2013).

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected frostbite residuals of the feet.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examination report should specifically state the degree of disability present in the Veteran's feet.  It should address and identify any objective evidence of pain, numbness, cold sensitivity or arthralgia, as well as tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out
lesions, or osteoarthritis) of affected parts.

The Veteran should be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2013).

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

